Order, Supreme Court, New York County (Myriam J. Altman, J.), entered May 29, 1991, which, inter alia, granted plaintiff’s motion and defendant J.A.M. Associates, Inc.’s cross-motion for reargument and renewal, and, upon reargument and renewal, vacated a prior decision of the same court granting summary judgment in favor of defendant GA Insurance Company of New York, and adhered to such prior decision insofar as it denied defendant J.A.M. summary judgment as against defendant GA, unanimously affirmed, with costs.
Order of the same court, entered August 6, 1991, which granted defendant GA’s motion to renew and reargue, and upon renewal and reargument, adhered to the prior order entered May 29, 1991, unanimously affirmed.
A distinction between agents and brokers has long been recognized (see, Allen v German Am. Ins. Co., 123 NY 6; 3 Couch, Insurance § 25.93 [2d ed]). The true role and identity of each entity involved in obtaining the insurance at issue herein has yet to be demonstrated. At this juncture, issues of fact exist as to whether PJM Brokerage Corp. acted as a broker for plaintiff or as agent for defendant GA Insurance, as well as whether the notices of cancellation were properly mailed to plaintiff and its authorized agent or broker. Concur—Murphy, P. J., Carro, Milonas, Asch and Kassal, JJ.